Dismissed and Memorandum Opinion filed February 17, 2005








Dismissed and Memorandum Opinion filed February 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00794-CV
____________
 
DOROTHY SASSER and RANDY LUNDY, Appellants
 
V.
 
JESSICA MCBRIDE,
Appellee
 

 
On Appeal from the 239th District
Court
Brazoria County,
Texas
Trial Court Cause No.
24,998
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 27, 2004. The
clerk=s record was filed on October 6,
2004.  No reporter=s record was taken.  No brief was filed.
On January 6, 2005, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before January 21, 2004, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellants filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.